IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

GREGORY WHITE,
Inmate No. A-486503
Petitioner, : Case No. 3:85~cv-025
- vs - District Judge Walter H. Rice

Magistrate Judge Michael R. Merz

NORMAN ROBINSON, Warden,
London Correctional Institution

Respondent.

 

RECOMMITTAL ORDER

This case is before the Court on Petitioner’s Objections (ECF No. 64) to the Magistrate
.ludge’s Order (ECF No. 61) transferring Petitioner’s Motion to Revive and Ent`orce the 1991
Judgrnent (ECF No. 54).

The District Judge has preliminarily considered the Objections and believes they Will be
more appropriately resolved after further analysis by the Magistrate Judge. Accordingly, pursuant
to Fed. R. Civ. P, 72(b)(3), this matter is hereby returned to the Magistrate Judge With instructions

to tile a supplemental report analyzing the Objeetions and making recommendations based on that

analysis

January=l, 2019_ Z_f'a..»~..¢- \MQ_,"

Walter H. Rice
United States District Judge

